Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/14/2019. Claims 1-13 are currently pending and claims 1, 12, and 13 are the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
As per claim 12, it recites “A management apparatus which is one management apparatus among management apparatuses which are included in a version management system…the management apparatus comprising: an obtainer…and 
a ledger manager…”. The examiner would like to point out that the claimed apparatus comprises “an obtainer” and “a ledger manager” which, with broadest reasonable interpretation, may be interpreted as software components/elements/etc. and as such, with broadest reasonable interpretation, the claimed apparatus may be software per-se, and software per-se is not patent eligible under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, SR (herein called Wright) (US PG Pub. 2018/0089256 A1) and Kim et al. (herein called Kim) (US PG Pub. 2018/0293577 A1).

As per claim 1 Wright teaches a management method for software versions, the management method to be executed by a version management system, the management method comprising: 
	receiving request information by a first management apparatus among management apparatuses which are included in the version management system and have distributed ledgers, the request information indicating a requested version requested by a user (pars. [0047]-[0051], [0059], [0061]-[0069], [0134], [0136], [0139]-
storing first transaction data in the distributed ledgers (pars. [0136]-[0141], transactions are recorded in blockchain/distributed ledger).
While Wright teaches that users may purchase software/versions and that the transaction/purchase is recorded in a blockchain/distributed ledger, it does not explicitly state, however Kim teaches 
storing first transaction data in the distributed ledgers through execution of a consensus algorithm by the management apparatuses, the first transaction data indicating that the user provides a predetermined number of tokens to a software developer who has developed the requested version (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded to the blockchain/distributed ledger and spread over the blockchain network to achieve distributed consensus, and transaction may be a payment/purchase transaction and an amount of electronic currency (predetermined number of tokens) is transferred from the payer/buyer/purchaser to the seller and the transaction is recorded and confirmed in the blockchain/distributed ledger. As Wright teaches that software distribution/version may be created/developed and sold to user and that the transaction may be recorded to a blockchain, and Kim teaches that transactions in a block chain are spread over the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add storing first transaction data in the distributed ledgers through execution of a consensus algorithm by the management apparatuses, the first transaction data indicating that the user provides a predetermined number of tokens to a software developer who has developed the requested version, as conceptually taught by Kim, into that of Wright because these modification allow for payment/purchase details to be recorded and the payment/currency to be exchanged, which is desirable as it allows the vendor/developer/etc. offering the software/version to be paid/receive the agreed upon amount of tokens/etc. for the software and a record of the transaction to be kept thereby allowing the transaction to be completed and providing a record to reference if questions as to the purchase arise later.


As per claim 2, Wright further teaches: 
wherein the version management system further possesses identification information identifying software developers of one or more versions of the software (pars. [0047]-[0051], [0059], [0061]-[0069], [0134], [0136], [0139]-[0141], [0158], software/product offering/etc. is defined/distribution is created/downloadable version of software component is created and configured/etc., software/version may be purchased from vendor/distribution service/developer/etc. for use by clients/users/etc. and entitlements may be associated with the product/software package/etc. after sale and transaction/entitlements/sale/etc. is recorded in blockchain/distributed ledger. As transaction data of a purchase of software from a developer/vendor/distributer/etc. is recorded it is obvous that the management system possesses information that identifies developer of the software so the transaction may be recorded in the blockchain.), and 
While Wright teaches that users may purchase software/versions and that the transaction/purchase is recorded in a blockchain/distributed ledger, it does not explicitly state, however Kim teaches
the management method further comprises: 
transmitting second transaction data to the first management apparatus by a user apparatus used by the user, the second transaction data being data including the request information and further including identification information identifying the user as a sender of the predetermined number of tokens (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded to the blockchain/distributed ledger (second transaction data 
obtaining, by the first management apparatus, identification information of a software developer of the requested version which is indicated by the request information included in the second transaction data (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded to the blockchain/distributed ledger (second transaction data including request information transmitted by user) and spread over the blockchain network to achieve distributed consensus, and transaction may be a payment/purchase transaction and an amount of electronic currency (predetermined number of tokens) is transferred from the payer/buyer/purchaser (user from Wright) to the seller (developer from Wright) and the transaction is recorded and confirmed in the blockchain/distributed ledger. As the transaction records the purchase transaction including the payer/buyer/user and seller/developer of the software it is obvious that identification information of software developer/seller/vendor/etc. 
in the storing of the first transaction data in the distributed ledgers, generating the first transaction data which includes the identification information identifying the user as the sender included in the second transaction data as the sender of the predetermined number of tokens and includes the identification information, which has been obtained, as a destination of the predetermined number of tokens (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded/stored to the blockchain/distributed ledger (store first transaction data in distributed ledgers) and spread over the blockchain network to achieve distributed consensus, and transaction may be a payment/purchase transaction and an amount of electronic currency (predetermined number of tokens) is transferred from the payer/buyer/purchaser (user from Wright) to the seller (developer from Wright) and the transaction is recorded and confirmed in the blockchain/distributed ledger. As the transaction records the purchase transaction including the payer/buyer/user, the seller/developer of the software, and the purchase amount/number of tokens, it is obvious that the first transaction data includes the identification information identifying the user as the sender/payer/buyer in the second transaction data as the sender of the predetermined number of tokens/currency and includes the identification information/seller/developer/etc. as a destination of the predetermined number of tokens/recipient of the payment/currency.); and 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the management method further comprises: transmitting second transaction data to the first management apparatus by a user apparatus used by the user, the second transaction data being data including the request information and further including identification information identifying the user as a sender of the predetermined number of tokens; obtaining, by the first management apparatus, identification information of a software developer of the requested version which is indicated by the request information included in the second transaction data; and in the storing of the first transaction data in the distributed ledgers, generating the first transaction data which includes the identification information identifying the user as the sender included in the second transaction data as the sender of the predetermined number of tokens and includes the identification information, which has been obtained, as a destination of the predetermined number of tokens; and storing the first transaction data in the distributed ledgers by the management apparatuses, as conceptually taught by Kim, into that of Wright, because these modification allow for payment/purchase details to be recorded and the payment/currency to be exchanged, which is desirable as it allows the vendor/developer/etc. offering the software/version to be paid/receive the agreed upon amount of tokens/etc. for the software and a record of the transaction to be 

As per claim 3, While Wright teaches that users may purchase software/versions and that the transaction/purchase is recorded in a blockchain/distributed ledger, it does not explicitly state, however Kim teaches
transmitting the first transaction data to the first management apparatus by a user apparatus, the first transaction data including identification information identifying the user as a sender of the predetermined number of tokens and identification information of the software developer of the requested version as a destination of the predetermined number of tokens (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], payer terminal/user apparatus may request payment transactions and transactions are requested/recorded/stored to the blockchain/distributed ledger and spread over the blockchain network to achieve distributed consensus, and transaction may be a payment/purchase transaction and an amount of electronic currency (predetermined number of tokens) is transferred from the payer/buyer/purchaser (user from Wright) to the seller (developer from Wright) and the transaction is recorded and confirmed in the blockchain/distributed ledger. As user/payer may request the transactions and the the transaction records the purchase transaction including the payer/buyer/user, the seller/developer of the software, and the purchase amount/number of tokens, it is obvious that the first transaction data including identification information identifying the user/payer/buyer as a sender of the predetermined number of tokens/currency and identification information of the software 
in the storing of the first transaction data in the distributed ledgers, storing the first transaction data received from the user apparatus in the distributed ledgers (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], payer terminal/user apparatus may request payment transactions and transactions are requested/recorded/stored to the blockchain/distributed ledger and spread over the blockchain network to achieve distributed consensus).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add transmitting the first transaction data to the first management apparatus by a user apparatus, the first transaction data including identification information identifying the user as a sender of the predetermined number of tokens and identification information of the software developer of the requested version as a destination of the predetermined number of tokens; and in the storing of the first transaction data in the distributed ledgers, storing the first transaction data received from the user apparatus in the distributed ledgers, as conceptually taught by Kim, into that of Wright, because these modification allow for payment/purchase details to be recorded and the payment/currency to be exchanged, which is desirable as it allows the vendor/developer/etc. offering the software/version to be paid/receive the agreed upon amount of tokens/etc. for the software and a record of the transaction to be kept thereby allowing the transaction to be completed and providing a record to reference if questions as to the purchase arise later.

As per claim 4, Wright further teaches: 
wherein the version management system further possesses identification information identifying software developers of one or more versions of software (pars. [0047]-[0051], [0059], [0061]-[0069], [0134], [0136], [0139]-[0141], [0158], software/product offering/etc. is defined/distribution is created/downloadable version of software component is created and configured/etc., software/version may be purchased from vendor/distribution service/developer/etc. for use by clients/users/etc. and entitlements may be associated with the product/software package/etc. after sale and transaction/entitlements/sale/etc. is recorded in blockchain/distributed ledger. As transaction data of a purchase of software from a developer/vendor/distributer/etc. is recorded it is obvous that the management system possesses information that identifies developer of the software so the transaction may be recorded in the blockchain.)
While Wright teaches that users may purchase software/versions and that the transaction/purchase is recorded in a blockchain/distributed ledger, it does not explicitly state, however Kim teaches
the management method further comprises: obtaining first identification information which is the identification information of the software developer of the requested version indicated by the request information included in the first transaction data (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded to the blockchain/distributed ledger and spread over the blockchain network to achieve distributed consensus, and transaction may be a payment/purchase transaction and an amount of electronic currency (predetermined number of tokens) is 
storing the first transaction data in the distributed ledgers only when the first identification information matches second identification information which is the identification information included in the first transaction data (pars. [0109], [0112], information matching is performed by comparing second payment request information and payment information, ex: wallet address of payer/user/buyer, wallet address of seller/developer/vendor/etc., payment amount/number of tokens, etc. (identification of seller/developer, identification of user/buyer/payer, payment amount/number of tokens) may be compared and verified, and when the payment transaction is valid the electronic currency/number of tokens is transferred and the payment transaction is recorded in blockchain network (store transaction data in distributed ledgers only when first and second identification information matches).).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the version management system further possesses identification information identifying software developers of one or more versions of software, and the management method further comprises: obtaining first identification information which is the identification information of the 

As per claim 5, Wright further teaches: 
wherein the version management system further possesses location information indicating locations where one or more versions of the software are stored (pars. [0061], [0068], [0139]-[0141], downloadable version of software/software package is created and after end users purchase/buy/etc. software version/package the software/version is fulfilled by electronic software delivery service and users may download the software from a website (location). As the software is downloaded from a website/location by users after they purchase the software/version from the developer/vendor/distributor/etc., it is obvious that the location information indicating 
the management method further comprises: providing the location information to the user apparatus used by the user after the management apparatuses store the first transaction data in the distributed ledgers, the location information indicating where the requested version of the software is stored (pars. [0061], [0068], [0139]-[0141], downloadable version of software/software package is created, users purchase/buy software package/version from developer/vendor selling software, and after end users purchase/buy/etc. software version/package the transaction is recorded in blockchain/distributed ledgers to manage entitlements of sold/bought software (store transaction data in distributed ledgers) and software/version is fulfilled by electronic software delivery service and users may download the software from a website (location). As the software is downloaded from a website/location by users after they purchase the software/version from the developer/vendor/distributor/etc. and the transaction is stored in the blockchain/distributed ledger, it is obvious that the location information indicating location where the versions of the software are stored (website where software may be downloaded from) is provided to the users after the transaction is recorded/entitlements are managed so the user may download the software from the website/location.); and 
obtaining, by the user apparatus, the requested version of the software using the location information provided (par. [0068], end user/user apparatus downloads software version/package from website/obtains version of software using location information provided.).

As per claim 8, Wright further teaches wherein processing according to the management method is partially or entirely performed by executing smart contract codes stored in the distributed ledgers of the management apparatuses (pars. [0147]-[0151], [0154], when transactions are initiated with blockchain/distributed ledger smart contracts execute/blockchain executes smart contract corresponding to transaction/etc. the processing/business logic associated with the transaction (processing according to management method is performed by executing smart contract codes stored in distributed ledgers/blockchain of management apparatus).).

As per claim 11, Wright further teaches The management method according to claim 1, 
wherein the distributed ledgers are blockchains (pars. [0136], [0139]-[0141], blockchain is platform for distributed ledger and is used to record transactions.).
While Wright teaches that users may purchase software/versions and that the transaction/purchase is recorded in a blockchain/distributed ledger, it does not explicitly state, however Kim teaches
the first transaction data indicating that the user provides the predetermined number of tokens to the software developer who has developed the requested version is stored in the blockchains through execution of the consensus algorithm by the management apparatuses (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded to the blockchain/distributed ledger and spread over the blockchain network to achieve distributed consensus (stored in blockchain 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the first transaction data indicating that the user provides the predetermined number of tokens to the software developer who has developed the requested version is stored in the blockchains through execution of the consensus algorithm by the management apparatuses, as conceptually taught by Kim, into that of Wright because these modifications allow for payment/purchase details to be recorded and the payment/currency to be exchanged, which is desirable as it allows the vendor/developer/etc. offering the software/version to be paid/receive the agreed upon amount of tokens/etc. for the software and a record of the transaction to be kept thereby allowing the transaction to be completed and providing a record to reference if questions as to the purchase arise later.

.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, SR (herein called Wright) (US PG Pub. 2018/0089256 A1) and Kim et al. (herein called Kim) (US PG Pub. 2018/0293577 A1) in further view of Ho et al. (herein called Ho) (US PG Pub. 2013/0311356 A1).

As per claim 6, while Wright and Kim teach that a developer/vendor/distributor/seller may build/create/develop software versions/packages which users/buyers/payers buy, and that transaction data indicating that the predetermined number of tokens/amount of currency/etc. are provided from the user/payer/buyer to the seller/developer/vendor/etc. and is stored in the blockchain/distributed log (ex: Wright pars. [0047]-[0051], [0059], [0061]-[0069], [0134], [0136], [0139]-[0141], [0158],  and Kim pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], as seen above), and Wright further teaches that the software is distributed/sent/etc. to the user/payer/buyer/etc. (ex: Wright pars. [0061], [0068], [0139]-[0141], etc.), they do not explicitly state however Ho teaches:
wherein in the storing of the first transaction data in the distributed ledgers, when the software developer who has developed the requested version includes two or more software developers of the requested version, first transaction data is stored in the distributed ledgers, the first transaction data indicating that the predetermined number 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein in the storing of the first transaction data in the distributed ledgers, when the software developer who has developed the requested version includes two or more software developers of the requested version, first transaction data is stored in the distributed ledgers, the first transaction data indicating that the predetermined number of tokens are provided from the user to the two or more software developers in a predetermined distribution ratio, as conceptually taught by Ho, into that of Wright and Kim, because these modifications allow for multiple developers/sellers/vendors/senders to develop the software and share the payment, which is desirable as it allows for multiple developers/sellers/etc. to work together to develop the software thereby increasing the effectiveness and efficiency of the development and reducing the work each developer would need to do in order to develop the software by themselves.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, SR (herein called Wright) (US PG Pub. 2018/0089256 A1) and Kim et al. (herein called Kim) (US PG Pub. 2018/0293577 A1) in further view of Salomon (US PG Pub. 2019/0065709 A1).

As per claim 9, Wright and Kim do not explicitly state, however Salomon teaches:  

version management apparatus possesses the identification information of the software developers of the one or more versions of the software (pars. [0015], [0027], [0036], [0038], [0063]-[0068], version control is combined with distributed ledger/blockchain allowing the distributed ledger/blockchain to be used for version control/management where recorded transactions include information such as developer/contributor/user identification/ID, workstation ID, software components, etc. As the transaction records of the version control in the blockchain/distributed ledgers include developer/user/contributor ID it is obvious that the version control/management apparatus possesses information identifying the software developers of the versions of the software.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the version management system further includes a version management apparatus, and the version management apparatus possesses the identification information of the software developers of the one or more versions of the software, as conceptually taught by Salomon into that of Wright and Kim because these modifications allow for the distributed ledger/blockchain to be used for version control/management, which is desirable as it helps developers track 

As per claim 10, Wright and Kim do not explicitly state, however Salomon teaches:  
wherein the version management apparatus includes version management apparatuses having distributed ledgers (pars. [0015], [0027], [0036], [0038], [0063]-[0068], version control is combined with distributed ledger/blockchain allowing the distributed ledger/blockchain to be used for version control/management (version management apparatus has distributed ledgers/blockchain).), and 
the distributed ledgers possessed by the version management apparatuses store transaction data including the identification information of the software developers of the one or more versions of the software (pars. [0015], [0027], [0036], [0038], [0063]-[0068], version control is combined with distributed ledger/blockchain allowing the distributed ledger/blockchain to be used for version control/management where recorded transactions include information such as developer/contributor/user identification/ID, workstation ID, software components, etc. As the transaction records of the version control in the blockchain/distributed ledgers include developer/user/contributor ID it is obvious that the version control/management apparatus possesses information identifying the software developers of the versions of the software.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the version management apparatus includes version management apparatuses having distributed ledgers; and .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 7, it recites “The management method according to claim 6, wherein when the two or more software developers include one or more software developers of versions older than the requested version, the predetermined distribution ratio is a distribution ratio in the software developer of the requested version and the one or more software developers, the distribution ratio being controlled such that a smaller number of tokens are distributed to a software developer of an older version.”
While the prior art teaches that users may purchase/request software from developers and that a record of the transaction which includes information identifying the user/buyer, the sellers/developers, and a record of the payment amount/ratio made/predetermined amount. of tokens sent to each seller/developer may be recorded in a distributed ledger/blockchain by executing a consensus algorithm, the prior art fails 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653.  The examiner can normally be reached on Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193